Citation Nr: 1200449	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-44 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that continued the Veteran's disability rating for his PTSD at 10 percent and denied entitlement to a TDIU.

Subsequently, in April 2010, the Veteran's disability rating for his PTSD was increased from 10 percent to 30 percent from the date of receipt of his claim for an increase.  This action did not satisfy the Veteran's appeal.  

The Veteran requested to testify before a member of the Board at the RO, and a Travel Board hearing was duly scheduled in May 2011.  Thereafter, however, the Veteran withdrew his hearing request. 


FINDINGS OF FACT

1.  The occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas throughout the period of this claim.

2.  The Veteran has been unable to maintain any form of substantially gainful employment as a result of his service-connected disabilities throughout the period of this claim.






CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD, but not more, have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a TDIU have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided all required notice in letters sent in February 2008 and 2009, prior to the initial adjudication of the claims.

In addition, as explained below, the evidence currently of record is sufficient to establish the Veteran's entitlement to a TDIU.  Therefore, no further development is required before the Board decides this claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim for an increased rating for PTSD.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of the claims.

PTSD Disability Evaluation

Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Historically, service connection for PTSD was granted in a July 2005 rating decision that assigned a 10 percent schedular rating, effective October 1, 2004.  The Veteran filed the instant claim for an increased rating for PTSD in February 2009.  As noted above, the disability evaluation was ultimately increased to 30 percent, effective February 3, 2009.  

In response to his claim for an increased rating for PTSD, the Veteran was afforded a VA examination in September 2009.  The Veteran reported PTSD symptoms to include anxiety, depression, insomnia, irritability, anger problems, decreased energy, sleep disturbances due in part to habitual perimeter checks of his house, prior alcohol abuse, trauma-related flashbacks and nightmares approximately 1-3 times per month, increased startle response, hypervigilance, interpersonal guardedness, difficulty concentrating, emotional numbing, feelings of detachment and estrangement, and decreased interest in social activities or hobbies.  He reported that during his last year of work, he was having mild to moderate impairment in occupational reliability and productivity; he had trouble getting along with others and handling pressure from his employer.  

The VA examiner opined that if the Veteran were to attempt to work in most job settings at the present time, he would have a moderate impairment in occupational reliability and productivity as a result of his symptoms.  The Veteran reported being married since 1966 but isolating from his wife and sometimes having issues due to his irritability or lack of desire to socialize as a couple.  He also reported avoidance but would socialize with golf partners once a week, only on the golf course.  The VA examiner noted the Veteran was alert, oriented, and cooperative; had no signs of thought disorder, looseness of association, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias; and denied suicidal or homicidal ideation and panic attacks.  In pertinent part the VA examiner diagnosed PTSD with associated depression and assigned a GAF score of 50.  The VA examiner opined that the Veteran would expect to show occasional decreases in his work efficiency and ability to perform occupational tasks with generally satisfactory functioning if he were to be in a typical full-time work position at the present time.

The Veteran was afforded a VA examination in August 2010 in which he reported having an "ok" relationship with his spouse and good relationships with his two sons and mother; he also reported enjoying playing golf with friends several times per week.  The Veteran reported PTSD symptoms to include sleep impairment, recurrent and intrusive distressing recollections and dreams, avoidance, detachment and estrangement, restricted range of affect, irritability or outbursts of anger, difficult concentrating, hypervigilance, and exaggerated startle response.  He denied obsessive/ritualistic behavior, panic attacks, and homicidal or suicidal thoughts.  The VA examiner noted that the Veteran was appropriately dressed, wore dark sunglasses throughout the interview, his speech was unremarkable, affect was appropriate, mood was good, he had intact orientation, thought process and content were unremarkable, but immediate memory was mildly impaired.  The VA examiner diagnosed PTSD and assigned a GAF score of 51.  The examiner noted that prognosis was guarded since the Veteran had not recently sought any treatment (medication or therapy) for PTSD symptoms.  The examiner opined that, overall, the Veteran's symptoms were in the moderate range and appeared to be causing moderate impairment in both social and occupational functioning.  He added that the Veteran's PTSD symptoms are productive of reduced reliability and productivity but are not productive of deficiencies in most areas.

On review of the evidence above, the Board finds that the symptoms of the Veteran's PTSD have more nearly approximated reduced reliability and productivity than deficiencies in most areas.  

In determining that the Veteran's PTSD warrants a rating of 50 percent, but not more, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A score of 51-60 is appropriate where there are, "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."

GAF scores in the September 2009 and August 2010 VA examination reports, of 50 and 51 respectively, generally show moderate to serious impairment and support a 50 percent rating for PTSD.  Moreover, the August 2010 examiner stated that the Veteran's PTSD symptoms were productive of reduced reliability and productivity but were not productive of deficiencies in most areas.  This assessment fits squarely within the criteria for a 50 percent rating.

A schedular rating of 70 percent rating is awarded for occupational and social impairment with deficiencies in most areas, but the evidence of record does not show the Veteran's PTSD impairment more nearly approximates such impairment.  

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

To this point, specific symptoms associated with the 70 percent rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Review of the evidence of record shows that the Veteran's PTSD caused outbursts of anger but most of the other symptoms were absent.  The record repeatedly showed no suicidal ideation and speech was unremarkable.  Although there was indication of inability to establish and maintain effective relationships, the Veteran repeatedly stated that he had "ok" or good relationships with his spouse and family, and enjoyed golfing with others several times a week.

Although the Veteran reported the obsessional ritual of checking the perimeter of his house, a symptom under the 70 percent criteria, the Board finds that this higher rating is not warranted as it does not interfere with routine activities.  Moreover, as addressed above, the higher evaluation would only be assigned if the disability picture more nearly approximated the criteria required for that rating, obsessional rituals is but one of the symptoms under the 70 percent criteria.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than 50 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA in which it has generally been asserted that the Veteran is entitled to a higher disability rating for his PTSD due to his reported symptoms.  Although the Veteran is competent to report his own overall symptomology, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximate the schedular criteria for the next higher evaluation of 70 percent.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

For the reasons above the Board finds the criteria for a rating of 50 percent, but not more, for PTSD are met.  

TDIU 

Legal Principles 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

 Analysis

The Veteran's service-connected disabilities consist of PTSD, rated at 50 percent; post operative residuals, SFW, left knee with compound fracture tibial plateau, internal derangement, rated at 20 percent; scar, left knee associated with post operative residuals, SFW, left knee with compound fracture tibial plateau, internal derangement, rated at 10 percent; status post arthroscopy, with degenerative changes, right knee associated with post operative residuals, shell fragment wound, left knee with instability, rated at 10 percent; post operative residuals, shell fragment wound, left knee with instability, rated at 10 percent; tinnitus, rated at 10 percent; and bilateral sensorineural hearing loss, rated as noncompensable .  The combined rating for the service-connected disabilities is 70 percent with common etiology.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

In his formal claim for a TDIU submitted in July 2006, the Veteran indicated that he last worked in 2005 as a postman.  The Veteran also stated that he had to leave his job as a letter carrier because of the condition of his knees.

The record contains VA and private medical records showing that the Veteran developed bilateral knee pain while in service with shell fragment wound of the left knee with compound fracture of the tibial plateau, internal arrangement with instability, for which surgery was later done with left arthroscopy with chondroplasty patella, and partial lateral meniscectomy in December 2005; the right knee had arthroscopy and medial meniscectomy.

The Veteran was afforded a VA examination in May 2006 in which he reported symptoms associated with his knees, to include pain, weakness, stiffness, and popping,.  He indicated that he used braces on his knees when required to do a lot of walking or standing.  He reported that his knees interfered with his work as a postal service man who delivers mail, and he was then on sick leave since August 2005 because of his condition.  The VA examiner diagnosed status post shell fragment would, left knee, with degenerative joint disease and status post degenerative joint disease, right knee.  

In May 2006 the Veteran submitted a private treatment record in which personal orthopaedic doctor, Dr. D.T.D., M.D., stated that his "return to work status" was "no duty" with restrictions noted as, "permanently unable to work due to derang post med and lat meniscus with pain, osteoarthritis with pain and surgical procedure".

In May 2006 the Office of Personnel Management approved the Veteran for disability retirement from the post office.  Thereafter, the Veteran retired in July 2006 and, as noted above, filed a formal claim for a TDIU.

The Veteran was afforded a VA examination in October 2006 in which he reported that he had to retire from work on permanent disability.  The examiner diagnosed left knee compound fracture, tibial plateau and internal derangement status post arthroscopy with degenerative changes and right knee degenerative changes.  The VA examiner noted that the Veteran was declared permanently disabled in June 2006 due to his bilateral knee conditions; that prior to June 2006 he had to use all of his vacation and sick leave to avoid losing his job at the post office because he was on permanent light duty and the post office did not have light duty assignments.

The Veteran was afforded a VA examination in September 2010 in which he reported that the symptoms associated with his knees included pain, weakness, swelling in the right knee, numbness in the left knee, an inability to stand for more than a few minutes, and an inability to walk long distances.  The VA examiner noted that she did not review private medical records and opined that the Veteran was capable of sedentary to light or moderate duty employment based on his service-connected conditions alone.  

On review of the evidence above, to include the evidence pertaining to the Veteran's PTSD, the Board finds that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to obtain or maintain substantially gainful employment.  

The Board acknowledges the September 2010 VA examiner's opinion that the Veteran was capable of sedentary to light or moderate duty employment based on his service-connected conditions alone.  

The record shows that the Veteran obtained most treatment for his service-connected knees from private doctors, namely Dr. D.T.D., who opined that he was permanently unable to work in May 2006.  The September 2010 VA examiner noted that she did not review private treatment records. 

In the Board's opinion, the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, the Board concludes that the Veteran is entitled to a TDIU.


							(CONTINUED ON NEXT PAGE)

ORDER

A 50 percent disability rating for PTSD is granted throughout the period of this claim, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


